         Case 1:17-cv-00192-JTA Document 36 Filed 09/29/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

SHERRY HUDSON,                            )
                                          )
              Plaintiff,                  )
                                          )       CASE NO. 1:17-cv-192-JTA
v.                                        )       [WO]
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )
                                          )

                      MEMORANDUM OPINION AND ORDER

       This matter is before the court on a motion by counsel for Plaintiff Sherry Hudson

(“Hudson”) for an award of attorney fees pursuant to 42 U.S.C. § 406(b). (Doc. No. 32.)

The Commissioner does not oppose the motion. (Doc. No. 35.) Upon review of the

motion and having undertaken an independent review of the character of the representation

and the results achieved by Plaintiff’s counsel in this case, the court finds that the motion

is due to be GRANTED.

                                    I.        DISCUSSION

       Hudson retained attorney Anna King (“King”) on March 20, 2017, for the purpose

of appealing an adverse disability determination by the Social Security Administration to

this court. (Doc. No. 32-1.) As is typical in this type of case, their agreement called for

Hudson to pay King “a fee for Federal Court work equal to 25% of the past-due benefits.”

(Id. at 1.) Specifically, the agreement provides “[I]f Claimant subsequently is awarded

benefits after the remand from the Federal Court, Claimant will owe Attorney the
         Case 1:17-cv-00192-JTA Document 36 Filed 09/29/20 Page 2 of 5




difference between the 25% fee specified above and the amount paid by SSA in accordance

with EAJA.” (Id.) Due to King’s advocacy, on August 10, 2018, this court reversed the

agency’s administrative determination and remanded the case to the Commissioner

pursuant to 42 U.S.C. § 405(g).          (Doc. No. 24 at 9.)         Following remand, the

Commissioner issued a fully favorable decision in Hudson’s case and informed her that

she was awarded past-due benefits of $72,959.60. (Doc. No. 32-2 at 2.) The award

notice informed Hudson that the fee agreement wherein she agreed to pay counsel twenty-

five percent of past-due benefits was approved. (Id.) Under Hudson’s fee agreement,

counsel could claim up to $18,239.90 in fees. (Doc. No. 32-1 at 1.) However, the

Commissioner’s award notice stated that counsel “cannot charge you more than $6,000.00

for his or her work.” (Doc. No. 32-2 at 2.)

       The motion before the court seeks the full twenty-five percent as permitted under

the fee agreement, less $5,711.70 in fees previously awarded to counsel under the Equal

Access to Justice Act (“EAJA”), for a total fee of $12,528.20.       (Doc. No. 32 at ¶¶ 3-6.)

King states that the 29.3 hours she spent on this civil litigation resulted in ongoing benefits

and medical coverage that Hudson would not have otherwise received. (Id. at ¶¶ 3, 4, 6.)

She asks the court to enforce her fee agreement with Hudson and to find that the requested

amount of $12,528.20 is fair and reasonable. (Id. at ¶¶ 7-8.)

                                 II.     APPLICABLE LAW

       Section 406(b)(1)(A) provides in relevant part as follows:

       Whenever a court renders a judgment favorable to a claimant under this
                                              2
         Case 1:17-cv-00192-JTA Document 36 Filed 09/29/20 Page 3 of 5




       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment, and the
       Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

42 U.S.C. § 406(b)(1)(A). The statute further provides that it is unlawful for an attorney

to charge, demand, receive, or collect for services “rendered in connection with

proceedings before a court . . . any amount in excess of that allowed by the court.” See

id.; 42 U.S.C. § 406(b)(2).

       To receive a fee under this statute, an attorney must seek court approval of the

proposed fee, even if there is a fee agreement between the attorney and the client. The

Eleventh Circuit has held that “§ 406(b) authorizes an award of attorney’s fees where the

district court remands the case to the Commissioner of Social Security for further

proceedings, and the Commissioner on remand awards the claimant past-due benefits.”

Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006). Because Hudson

was awarded past-due benefits following remand, the court may award attorney’s fees

under § 406(b). Culbertson v. Berryhill, _ U.S. _, 139 S. Ct. 517 (2019). Where EAJA

fees have been awarded and counsel subsequently seeks fees under § 406(b), the amount

of the EAJA award must be repaid to the claimant or offset from the fees received under §

406(b). See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Jackson v. Comm. of Soc.

                                                3
          Case 1:17-cv-00192-JTA Document 36 Filed 09/29/20 Page 4 of 5




Sec., 601 F.3d 1268 (11th Cir. 2010) (approving offset of EAJA award from § 406(b)

award).

       The court must determine whether a fee requested under 42 U.S.C. § 406(b) is

reasonable. Gisbrecht, 535 U.S. at 809. The Eleventh Circuit cited Gisbrecht to explain

that contingent-fee agreements are presumptively reasonable, but that “§ 406(b) calls for

court review of such arrangements as an independent check, to assure that they yield

reasonable results in particular cases.” Gossett v. Soc. Sec. Admin., Comm’r, 812 F. App’x

847, 850 (11th Cir. 2020) (quoting Gisbrecht, 535 U.S. at 807.) Courts should evaluate

an attorney’s requested fee based on the “character of the representation and the results the

representative achieved,” and may reduce a windfall fee award if “the benefits are large in

comparison to the amount of time counsel spent on the case.” Gossett, 812 F. App’x at

850 (quoting Gisbrecht, 535 U.S. at 808). An attorney for a successful claimant has the

burden to demonstrate the reasonableness of the requested fee. Gisbrecht, id. at 807.

       Here, King is seeking $12,528.20 in attorney’s fees for 29.3 hours on this civil

litigation.   Despite the Commissioner’s caution that King can receive no more than

$6,000.00 for her work, the statute governing her request allows a fee recovery of up to

twenty-five percent of a claimant’s past due benefits as contemplated in the fee agreement.

See 42 U.S.C. § 406(b)(1)(A). The court has reviewed the fee agreement and finds no

provision that would limit King’s award to $6,000.00. Additionally, the Commissioner




                                             4
          Case 1:17-cv-00192-JTA Document 36 Filed 09/29/20 Page 5 of 5



                                                           1
has not objected to the award amount requested.                 The court’s judgment about

reasonableness is informed by Gisbrecht’s conclusion that Congress did not mean to

“outlaw” lawful contingent fee agreements. King is experienced in representing Social

Security claimants and in addition to securing a fully favorable decision for Hudson, has

represented over 100 Social Security claimants in this court. Consequently, the court

concludes that payment in the amount of $12,528.20 is reasonable under the circumstances

of this case.

                                     III.    CONCLUSION

       Accordingly, it is

       ORDERED that, pursuant to 42 U.S.C. § 406(b), the Motion for Award of Attorney

Fees (Doc. No. 32) is hereby GRANTED and the Commissioner shall pay to Hudson’s

attorney $12,528.20 of the amount previously withheld from her past-due benefits.

       DONE this 29th day of September, 2020.



                                     /s/ Jerusha T. Adams
                                     JERUSHA T. ADAMS
                                     UNITED STATES MAGISTRATE JUDGE




1
  The court notes that the Commissioner is not the true defendant for purposes of this motion,
rather, “Ms. Hudson is the real party in interest.” (Doc. No. 32 at ¶ 9.) The Commissioner’s
role is akin to that of a trustee for Plaintiff. See Gisbrecht, 535 U.S. at 798.
                                                    5
